DETAILED ACTION
	
Response to Arguments
This communication is in responsive to the Response filed 02-07-2022. Claims 1-8 are currently pending. Claim 1 has been amended. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-22-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art (JP 2014-127272) teaches an all solid state battery and method for manufacturing the battery, the battery comprising a positive electrode (cathode) layer [1], a negative electrode (anode) layer [3], a negative electrode (anode) current collector [5], and a solid electrolyte layer [2] disposed between the positive electrode and the negative electrode (see figure 10, paragraphs 25-38). 
However, the cited prior art fails to teach or fairly suggest that the method comprises a first pressing step of roll-pressing a layered body in which the anode foil, the anode layer, and the solid electrolyte are layered; a second pressing step of roll-pressing the layered body and the cathode layer to form a layered body; and wherein a filling rate of the anode layer in a region that overlaps with the cathode layer in a planar view is greater than the filling rate of the anode layer in a region that does not overlap with the cathode layer in planar view. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729